Smith, P. J. (dissenting):
Contracts should be fairly interpreted, and one claiming a forfeiture of a contract for technical reasons and in bad faith is entitled only to strict construction.
*384After this car was burned the plaintiffs agreed if the defendant would make the car as good as before the fire, “ and not delay us too long,” that that would satisfy the contract. The defendant proceeded in good faith to execute this agreement, and now, without any complaint that the car is not properly repaired, without any complaint that they have been inconvenienced by the delay, the plaintiffs, without notice, disregard the contract and sue for the insurance which was upon the car when it burned. It is true that the defendant wrote that it thought it would take about four weeks to repair it, while in fact it took about double the time. The four weeks, however, was not a stipulated time, but simply an estimate. There is no claim that the repairs were unduly delayed, and this being in the middle'of the winter it does not appear that the car would have been used in any event. After the repairs had been substantially completed the defendant so notified the plaintiffs, and asked what kind of model of body the plaintiffs desired to have put on, saying that the car was ready for delivery, and that any model of body that plaintiffs might desire would be put on, not costing more than the body which was originally upon the car, and saying that the car would be delivered at any place named by the plaintiffs. This letter was absolutely ignored by the plaintiffs, and without any further notice this action was brought. Fair dealing and good faith required the plaintiffs, if too long delayed, to give notice to the defendant what model of body they desired to have put on, and if there were any claim that the car after being repaired was not as good as it was before, that the particulars thereof should be specified. There is not one particle of evidence that the defendant did not do its part in fulfillment of its contract to make the car as good as before, and to deliver it in a reasonable time. Until such fact he shown the agreement as entered into between them stands as a substitute for their liability for insurance, and the trial court rightfully nonsuited the plaintiffs.
Lyon, J., concurred.
Judgment and order reversed and new trial granted, with costs to appellants to abide event.